It constituted reversible error to allow the state to introduce testimony, over appellant's timely objection and exception, that appellant had been previously convicted of the offense of distilling, etc., prohibited liquors. Ex parte Marshall, 207 Ala. 566, 93 So. 471, 25 A.L.R. 338; Lakey v. State, 206 Ala. 180, 89 So. 605.
But, aside from this, the court has read the entire evidence in the case, sitting en banc; and, without discussing same, we state our conclusion to be that it was insufficient to support the verdict of the jury finding appellant guilty. Appellant's motion for a new trial should have been granted.
The judgment is reversed and the cause remanded.
Reversed and remanded.